Name: Commission Regulation (EEC) No 1071/87 of 15 April 1987 derogating from Regulation (EEC) No 854/86 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 in respect of certain time limits to be complied with by Greece
 Type: Regulation
 Subject Matter: food technology;  Europe;  foodstuff;  beverages and sugar
 Date Published: nan

 16. 4. 87 Official Journal of the European Communities No L 104/ 17 COMMISSION REGULATION (EEC) No 1071/87 of IS April 1987 derogating from Regulation (EEC) No 854/86 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 in respect of certain time limits to be complied with by Greece HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 21 of Regulation (EEC) No 854/86 and for the 1986/87 wine year, the Greek Government shall :  set the percentages referred to in (b) of the said Article before 10 April 1987,  notify the Commission as provided for in (c) of the said Article before 15 April 1987. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 oh the common organization of the market in wine ('), and in particular Article 39 (10) thereof, Whereas Article 21 of Commission Regulation (EEC) No 854/86 (2), as last amended by Regulation (EEC) No 601 /87 (3), provides that Greece must use the criteria laid down in Article 39 (4) of Regulation (EEC) No 822/87 to set, before 10 March, the percentages of table wine production that the producers subject to compulsory distillation must deliver for distillation and that Greece must notify the Commission of those percentages before 1 5 March ; whereas those criteria, adopted by Commission Regulation (EEC) No 816/87 (4), were published too late for Greece to be able to comply with the time limits set ; whereas those time limits should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 10 March 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 80, 25 . 3 . 1986, p. 14. (3) OJ No L 58 , 28 . 2 . 1987, p. 47. (*) OJ No L 79, 21 . 3 . 1987, p. 44.